Mr. Justice Lawrence delivered the opinion of the Court: This was an action brought by Brown against Alice B. Smith, for goods sold and delivered. The plaintiff proved by a disinterested witness, that he several times presented the account to defendant, and lest it with her for examination, and she made no objections, but repeatedly promised payment. On the other hand, the defendant testified in her own behalf, that the goods charged in the bill had not all been received, and that she only owed $585 65, instead of $862 60, the amount claimed. The court, after hearing the evidence, gave judgment for the full amount claimed. We. are asked to reverse the judgment, because it is against the evidence. This we cannot do. The case is not of a character to justify the interference of an appellate court. There was a conflict of testimony, and the judge who tried the cause, and who had the witnesses before him, gave credence to the witness having no interest in the result. We cannot see that he erred. Judgment affirmed.